DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an image detection unit”, “an image recognition unit”, and “a control unit” in claim 1.
“an image composite unit” in claim 11.
“an image unit”, “a movement drive unit”, “an image detection unit”, “an image recognition unit”, and “a control unit” in claim 12.
“a notification unit” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, and 12-18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US PGPUB 2020/0143544 A1) and further in view of Hayashi (US PGPUB 2008/0055413 A1).

As per claim 1, Yamada discloses a semiconductor device for an apparatus (Yamada, Fig. 1(a):1, mobile camera) having a movement drive unit (Yamada, Fig. 1(a):1, and paragraphs 10, 56 and 256, discloses “moving means for moving to a predetermined position with respect to the detected target”) and an image unit (Yamada, paragraph 10, discloses “image acquiring means for acquiring an image”), the semiconductor device comprising: 
an image detection unit (Yamada, Fig. 1(a):1, and paragraph 28) configured to detect an object in a captured image and to cut out an image area including the object from the captured image as an object detection area image (Yamada, Fig. 1(b):5, and paragraph 37, discloses “The image recognition device 2 sets a rectangular overall observation region 5 which surround a whole body of the object 3”); 
an image recognition unit (Yamada, Fig. 1(a):2) configured to perform an image recognition processing for the object detection area image to output a recognition probability of the object (Yamada, paragraphs 45-49, discloses “The likelihood is an amount which represents how much the target observed based on the group of the overall observation region 5 and the partial observation regions 6 is the object 3”);  
Yamada does not explicitly disclose a control unit configured to set a moving speed of the movement drive unit and an imaging interval of the image unit, wherein the control 
Hayashi discloses a control unit (Hayashi, Fig. 1:52:53) configured to set a moving speed of the movement drive unit and an imaging interval of the image unit (Hayashi, Fig. 1:51:52:53, and paragraphs 17-21), wherein the control unit controls at least one of the moving speed and the imaging interval according to the recognition probability (Hayashi, paragraphs 17-21, disclose “a speed prediction unit adapted to predict the speed of a tracking target object at the next-after-next start timing of image acquisition by the image pickup unit, and a control unit adapted to control the actuator so that the image pickup unit reaches the position indicated by the position instruction value generated for the next-after-next start timing of image acquisition by the image pickup unit, at the next-after-next start timing” and also please see paragraphs 89 and 144).
It would have been obvious to one of ordinary skill in the art to modify Yamada teachings by implementing a control unit to the system, as taught by Hayashi.
The motivation would be to provide an automatic-tracking camera apparatus which is capable of realizing continuous and smooth driving and obtaining an image with little position variation of a tracking target from a target position within the image (paragraph 16), as taught by Hayashi.

As per claim 2, Yamada in view of Hayashi further discloses the semiconductor device according to claim 1, wherein the control unit has an initial value of the moving speed, sets the moving speed to the initial value of the moving speed when the recognition probability is equal to or greater than a predetermined value (Hayashi, 

As per claim 3, Yamada in view of Hayashi further discloses the semiconductor device according to claim 1, wherein the control unit has an initial value of the imaging interval (Hayashi, paragraphs 154 and 155, discloses “adjustment is automatically made so that the initial rise is fast when the driving distance for one position update interval is long”), sets the imaging interval to the initial value of the imaging interval when the recognition probability is equal to or greater than a predetermined value (Hayashi, paragraphs 154 and 155), and sets the imaging interval to be shorter than the initial value of the imaging interval (Hayashi, paragraph 155, discloses “adjustment is automatically made so that the initial rise is fast when the driving distance for one position update interval is long, and it is slow when the driving distance is short, in accordance with the definition of the feedforward of the first controller 82”).

As per claim 4, Yamada in view of Hayashi further discloses the semiconductor device according to claim 1, wherein the image recognition unit performs the image recognition processing to the object detection area image when a size of the object detection area image is larger than a predetermined size (Yamada, paragraphs 40, 130, and 136, discloses “the range in which the weight parameter .alpha.i can fall may be changed depending on a type, a size, a characteristic shape, or the like of a tracking target”).

As per claim 9, Yamada in view of Hayashi further discloses the semiconductor device according to claim 1, wherein the control unit outputs a recognition result of the object based on a first recognition result and a second recognition result (Yamada, paragraphs 49, 56, 58 and 59), wherein the first recognition result is obtained based on a first recognition probability for a first object included in a first captured image (Yamada, paragraph 49, likelihood), and wherein the second recognition result is obtained based on a second recognition probability for a second object included in a second captured image (Yamada, paragraphs 59, 82 and 91, discloses “each image which is similar to the tracking target model and each image which is dissimilar to the same can be separated from each other on the basis of the color distribution feature amounts”).

As per claim 12, Yamada discloses a mobile apparatus (Yamada, Fig. 1(a), and paragraphs 28 and 252) comprising: an image unit capturing an image (Yamada, paragraph 10, discloses “image acquiring Means”); 
a movement drive unit moving the mobile apparatus (Yamada, paragraph 10, discloses “moving means for moving to a predetermined position with respect to the detected target”); For rest of claim limitations please see the analysis of claim 1.

As per claim 13, Yamada in view of Hayashi further discloses the mobile apparatus according to claim 12, wherein the control unit controls the movement drive unit to change a moving direction of the mobile apparatus (Hayashi, paragraphs 17-21, discloses “a control unit adapted to control the actuator so that the image pickup unit reaches the position indicated by the position instruction value generated for the next-after-next start timing of image acquisition by the image pickup unit, at the next-after-next start timing”), when the recognition probability is equal to or greater than a predetermined value (Hayashi, paragraph 105, discloses “during the period from the time point t1 to the time point t4, the camera body 1 is controlled with a constant acceleration.  Furthermore, the constant acceleration is set so that the camera body 1 reaches the target position Xt4 at the time point t4, and the speed of the camera body 1 at the time point t4 coincides with the predicted speed Vt4 of the tracking target” and also please see paragraphs 154 and 155), and wherein the control unit controls the movement drive unit to change a moving speed of the mobile apparatus, when the recognition probability is less than the predetermined value (Hayashi, paragraph 105, 

As per claim 14, Yamada in view of Hayashi further discloses the mobile apparatus according to claim 12, further comprising a notification unit notifying the existence of the object, when the recognition probability is equal to or greater than a predetermined value (Yamada, paragraphs 145 and 254, discloses “vehicle tracks another vehicle traveling ahead with the use of videos of the camera 1, it can follow this vehicle to perform so-called convoy traveling, or it can put on a brake or change a traveling direction to perform an avoidance operation if a collision danger is determined from a tracking trajectory of a vehicle or a pedestrian traveling ahead”).

As per claim 15, Yamada discloses a method of controlling a mobile apparatus (Yamada, Fig. 1(a) and (b)) comprising: 
capturing an image from an image unit (Yamada, Fig. 1(a):1, camera, and paragraph 28, discloses “A camera 1 is, for example, a portable moving image capturing camera constituted of a video camera and the like.  A user holds the camera 1 and captures moving images of an object 3 while following the object 3 that is a tracking target” and also please see Fig. 1(b):4); 
detecting an object (Yamada, Fig. 1(a):2, and paragraph 35) included in the captured image to cut out an object detection area image including the object when the captured image includes the object (Yamada, Fig. 1(b):5, and paragraph 37, discloses “The 
performing an image recognition processing to the object detection area image to output a recognition probability of the object (Yamada, paragraphs 45-49, discloses “The likelihood is an amount which represents how much the target observed based on the group of the overall observation region 5 and the partial observation regions 6 is the object 3”); and 
Yamada does not explicitly disclose controlling at least one of a moving speed of the mobile apparatus and an imaging interval.
Hayashi discloses controlling at least one of a moving speed of the mobile apparatus and an imaging interval (Hayashi, Fig. 1:51:52:53 and paragraphs 17-21, discloses “a control unit adapted to control the actuator so that the image pickup unit reaches the position indicated by the position instruction value generated for the next-after-next start timing of image acquisition by the image pickup unit”).
It would have been obvious to one of ordinary skill in the art to modify Yamada teachings by implementing a control unit to the system, as taught by Hayashi.
The motivation would be to provide an automatic-tracking camera apparatus which is capable of realizing continuous and smooth driving and obtaining an image with little position variation of a tracking target from a target position within the image (paragraph 16), as taught by Hayashi.

As per claim 16, Yamada in view of Hayashi further discloses the method according to claim 15, further comprising: 


As per claim 17, Yamada in view of Hayashi further discloses the method according to claim 15, further comprising: 
determining that objects included in respective a plurality of captured images are identical (Yamada, paragraphs 89 and 91, discloses “when the image which is a target of similarity determination is mapped to the color distribution feature amount space, each image which is similar to the tracking target model and each image which is dissimilar to the same can be separated from each other on the basis of the color distribution feature amounts”); and 
outputting a recognition result of the object based on the recognition probability of the captured images when it is determined that the objects included in respective the captured images are identical (Yamada, paragraphs 44, 59, 89 and 91).

As per claim 18, Yamada in view of Hayashi further discloses the method according to claim 15, further comprising: 
determining that objects included in respective a plurality of captured images are identical (Yamada, paragraphs 89 and 91); 
generating a composite image composing a plurality of object detection area images corresponding to a plurality of captured images, when it is determined that the objects 
outputting a recognition result of the object by performing the image recognition processing to the composite image (Yamada, paragraph 48, discloses “The image recognition device 2 determines the target observed on the basis of the group of the overall observation region 5 and the partial observation regions 6a to 6g which provides the maximum likelihood as the object 3, thereby detecting the object 3 from the image 4”).


Claim 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US PGPUB 2020/0143544 A1) and further in view of Hayashi (US PGPUB 2008/0055413 A1) and further in view of Chen (US PGPUB 2020/0364443 A1).

As per claim 8, Yamada in view of Hayashi further discloses the semiconductor device according to claim 1, wherein the Yamada in view of Hayashi does not explicitly disclose image recognition unit performs the image recognition processing using a neural network.
Chen discloses image recognition unit performs the image recognition processing using a neural network (Chen, paragraph 137).

The motivation would be to provide a system with improved efficiency (paragraph 73), as taught by Chen.


Allowable Subject Matter
Claims 5-7 and 10-11, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169.  The examiner can normally be reached on MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED HAIDER/Primary Examiner, Art Unit 2633